Talcott, J.,
concurs in the conclusion that the bonds are void, but is of the opinion that the present holders of the same are entitled to require that the stock received by the town of Venice must be restored to the holders of the bonds, as a condition of relief, upon the principle that he who seeks equity must do equity; and upon the ground that by the assignment of the bonds by the railroad company, the holders became subrogated to the rights of the railroad company in this respect, and that one of the incidents of the bonds, in equity, is that they shall not be cancelled, except upon the condition that the town shall restore to the holder the consideration received by it.
It is not, under the present rule, necessary that an offer to do this should be made in the bill. That only goes to the question of costs, and the provision for the return of the consideration actually received may be made in the decree, notwithstanding no offer to restore was made in the complaint, (Schermerhorn v. Tallman, 14 N. Y. 93.)